FILED
                             NOT FOR PUBLICATION                             MAR 25 2016

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ARCHIE CRANFORD,                                 No. 15-15329

                Plaintiff - Appellant,           D.C. No. 1:14-cv-00210-BAM

 v.
                                                 MEMORANDUM*
VANESSA CEBALLOS,

                Defendant - Appellee.


                     Appeal from the United States District Court
                         for the Eastern District of California
                   Barbara McAuliffe, Magistrate Judge, Presiding**

                             Submitted March 15, 2016***

Before:         GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      Archie Cranford, a civil detainee, appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action relating to the denial of medical



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            Cranford consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
care for a burn. We have jurisdiction under 28 U.S.C. § 1291. We review de novo

a dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii). Barren v. Harrington, 152 F.3d

1193, 1194 (9th Cir. 1998) (order). We reverse and remand.

      Dismissal of Cranford’s action was improper because, liberally construed,

the allegations in the amended complaint were “sufficient to warrant ordering

[defendant] to file an answer.” Wilhelm v. Rotman, 680 F.3d 1113, 1116 (9th Cir.

2012). Cranford alleged that he spilled scalding coffee on his body and burned

himself severely, but defendant Ceballos thought it was humorous and refused to

get him medical care. See Youngberg v. Romeo, 457 U.S. 307, 321-23 (1982)

(explaining that involuntarily committed persons are “entitled to more considerate

treatment” than prisoners and that liability is imposed when a decision is “such a

substantial departure from accepted professional judgment, practice, or standards

as to demonstrate that the person responsible actually did not base the decision on

such a judgment”). Moreover, because the dismissal of Cranford’s first amended

complaint was improper, dismissal on the alternate basis that Cranford failed to

comply with the court’s order to file an amended complaint was an abuse of

discretion. See Yourish v. Cal. Amplifier, 191 F.3d 983, 989, 992 (9th Cir. 1999)

(setting forth standard of review).

      We do not consider Cranford’s racial discrimination claim because Cranford


                                          2                                   15-15329
failed to replead it in his operative complaint. See Lacey v. Maricopa County, 693

F.3d 896, 928 (9th Cir. 2012) (en banc) (“[F]or any claims voluntarily dismissed,

we will consider those claims to be waived if not repled.”).

      We do not consider allegations relating to an assault and an alleged failure to

protect because they were raised for the first time on appeal. See Padgett v.

Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      REVERSED and REMANDED.




                                          3                                     15-15329